Order, Supreme Court, New York County (Edward Lehner, J.), entered June 11, 2003, which granted plaintiffs motion for summary judgment on the issue of liability, for violation of Labor Law § 240 (1), affirmed, without costs.
In the course of greasing coil rod ties inside a 35-foot form wall located beneath the Triborough Bridge, plaintiff, a construction laborer, sustained personal injuries when he fell approximately 15 feet to the ground as he attempted to ascend the form while wearing a safety harness. Although this safety harness, which is equipped with a positioning hook and lanyards, was designed to be directly attached to a safety line, there was no such safety line available to plaintiff. Plaintiff was then compelled to use the harness’s own positioning hook to inch his way up the form by releasing the hook, climbing up and reconnecting the hook to the form.
Plaintiff moved for summary judgment on the issue of liability for violation of Labor Law § 240 (1). The IAS court granted the motion, finding, inter alia, that defendant failed to provide plaintiff with proper safety devices to prevent his fall and that plaintiff was not a recalcitrant worker for not availing himself of the worksite’s other safety equipment. We affirm.
We find no question that the recalcitrant worker defense is not applicable to the facts of the instant matter since defendant in response to plaintiffs prima facie showing failed to raise a triable issue as to whether plaintiff had “disobeyed an immediate instruction to use a harness or other actually available safety device” (Sanango v 200 E. 16th St. Hous. Corp., 290 AD2d 228, 228 [2002]). There is no evidence that plaintiff refused an immediate instruction to use any particular safety device in ascending or descending from his work platform. While defendant acknowledged that a general safety instruction was given *237to plaintiff approximately three weeks before the incident, it is firmly established in this Department that an immediate instruction is a requisite of the “recalcitrant worker” defense (see Olszewski v Park Terrace Gardens, 306 AD2d 128 [2003]; DePalma v Metropolitan Transp. Auth., 304 AD2d 461, 462 [2003]; Sanango, supra; Laquidara v HRH Constr. Corp., 283 AD2d 169, 170 [2001]).
Defendant also failed to raise an issue of fact with regard to plaintiffs alleged refusal to obey an order to use safety devices immediately available to him. Defendant may not avoid liability due to the availability of a safety device somewhere at the worksite, or by reason of plaintiffs purported failure to heed a general safety instruction given to him at some point in the past (see Crespo v Triad, Inc., 294 AD2d 145, 147 [2002]; Balthazar v Full Circle Constr. Corp., 268 AD2d 96, 99 [2000]; Powers v Del Zotto & Son Bldrs., 266 AD2d 668 [1999]). Concur—Rosenberger, Williams and Lerner, JJ.